DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 6-7 recite “each hole of the plurality of holes being sized to be smaller than the bodily feature of the human or portion thereof”; it is suggested to rephrase the aforementioned portion of lines 6-7 as follows: “each hole of the plurality of holes being sized to be smaller than the indicia”, so as to avoid comparing a feature of the invention to the human body .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 8-9 recite “the spacing between holes in a first direction being greater than the size of the holes in the first direction”; however, there is no explicit support for this limitation in the Applicant’s specification, nor can the limitation be derived from the figures.  Considering Figure 4, in any given direction, a first hole of the plurality of holes is separated from an adjacent hole by a thin section of a mesh (see below), wherein the mesh/space between holes is shown to be significantly smaller than the size of the holes in any direction. Since the holes are shown to be substantially circular, the size of the hole is approximately the same in all directions.

    PNG
    media_image1.png
    302
    843
    media_image1.png
    Greyscale

Claims 2-4, 6-13, and 20 are rejected solely due to their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-9 recite “the spacing between holes in a first direction being greater than the size of the holes in the first direction”; however, this limitation appears to directly contradict the configuration of the instant application.  Referring to Figure 4, for example, each hole of the plurality of holes is depicted as being substantially circular and identically sized.  Each of the holes are separated by a small solid portion of the membrane and the holes are depicted as being substantially larger than the portion separating each hole, thus the space between each hole is substantially smaller than the size of each hole, contrary to the limitation of claim 1.  Thus, for purposes of substantive examination, the limitation “the spacing between holes in a first direction being greater than the size of the holes in the first direction” is being interpreted in agreement with Applicant’s specification such that the spacing between holes is smaller than the size of the holes, and/or alternatively is being interpreted as phrased in the claim, such that the spacing between holes is greater than the size of the holes.
Claims 2-4, 6-13, and 20 are rejected solely due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher (WO2015084835).
Regarding claim 1, Butcher discloses a stencil for marking a human for cosmetic procedure (400G-400H, 400Q-400R), the stencil comprising: a thin, flexible, and markable membrane (refer to Paragraph [0024] which states that the stencils are thin; additionally refer to Paragraphs [0026 and 0028] which states that the stencils can be made of a flexible material and are pliable; “mark” is defined by dictionary.com as “a visible impression or trace on something, as a line, cut, dent…”, thus the membrane is markable since it comprises a cut/cutout, 408, as best shown in Figures 4G-4H and 4Q-4R; “mark” is also defined by Merriam-Webster as “a written or printed symbol”; a portion of the membranes are solid and thus are fully capable of accepting an ink, pastel, charcoal, etc. on those solid portions, and are therefore markable) including a plurality of holes (416G, 416H, 420G, 420Q; Figures 4G-4H and Figures 4Q-4R) spaced apart and sized to allow a marking substance to communicate through selected holes to the human (“apertures…that allows the makeup to pass through the screen portion”, refer to Paragraphs [ 0056, 0064]); and indicia (curved line in the shape of an upper eyelid; refer to annotated Figure 4G, below) marked on the membrane (refer to the visible curved line in the annotated Figure 4G, below) and in a form of a bodily feature of the human or portion thereof (the indicia is in the form of an upper eyelid of a human so that makeup may be applied thereto) so that the plurality of holes is disposed inside and outside of the indicia/form (best shown in Figures 4G and 4H wherein the plurality of holes are formed by a mesh and the mesh extends throughout the entirety of the stencil, thereby being positioned inside and outside the of the form/indicia in the shape of a human’s upper eyelid), each hole of the plurality of holes being sized to be smaller than the indicia/form of a bodily feature of the human or portion thereof (each of the holes are formed as a small mesh or a circular aperture for which to pass a quantity of cosmetic material therethrough, considering Figure 4G, below, the outline denoted as 404 is approximately the size of a human’s upper eyelid; each hole of the plurality of holes are depicted as being smaller than the indicia/form/bodily feature of the upper eyelid; further, the purpose of Butcher’s invention is to provide a plurality of holes in order to apply makeup to “a specific location near the user’s eye” and the holes may “vary in size and pattern to create various designs…such that they form a gradient type pattern”, refer to Paragraph [0056], thus, the intention of Butcher’s stencil is to provide a plurality of holes within a specific area of a user’s face/eye; providing the holes to be larger than the bodily feature/eye would render Butcher’s stencil inoperable for its intended purpose), the spacing between holes in a first direction being greater than the size of the holes in the first direction (per the interpretation applied in the 35 U.S.C. 112(b) rejection to claim 1, above, the limitation “the spacing between holes in a first direction being greater than the size of the holes in the first direction” is interpreted as meaning that the spacing between holes is smaller than the size of the holes and/or alternatively as the spacing between the holes is larger than the size of the holes; Butcher provides the holes being larger than the spacing between holes, as best shown below in Figure 4G, wherein the holes of the mesh are shown to be larger than the spacing between each mesh).  Refer additionally to Figures 1-9.

    PNG
    media_image2.png
    764
    1039
    media_image2.png
    Greyscale

Regarding claim 2, Butcher discloses the stencil of claim 1 wherein the membrane is transparent to allow the indicia to be seen when a side of the membrane is disposed on the human (since the stencil is formed of a mesh, it is transparent; transparent is defined as “fine or sheer enough to be seen through” by Merriam-Webster; additionally refer to Paragraph [0028]).
Regarding claim 3, Butcher discloses the stencil of claim 1 wherein a first group of the holes have a first shape, a second group of the holes have a second shape, the first shape being different from the first shape (best shown in Figure 4G, wherein a first group of holes are shown as being square shaped and a second group of holes are shown as being square shaped with circular holes; additionally refer to Paragraph [0055] which states that the holes may “vary in size, gradience and pattern to create various designs”).
Regarding claims 4 and 6, Butcher discloses the stencil of claim 1 wherein the plurality of holes are shaped and spaced based on the type of the bodily feature (best shown in Figures 4G-4H where the holes are in the shape of portions of a human eyelid and spaced apart in order to be applied along a portion of a human eyelid; additionally refer to Paragraph [0005]).
Regarding claim 7, Butcher discloses the stencil of claim 1 wherein the holes are spaced apart in an array (best shown in Figures 4G-4H wherein the holes arranged in a mesh pattern, thereby providing an array).
Regarding claims 8-9, Butcher discloses the stencil of claim 1 wherein the spacing and the size of the holes is related to the curvature of the bodily feature (the template is intended to be used on a human eyelid, which inherently has a curvature; larger holes are disposed at a portion of the stencil coinciding with a portion of the user’s eyelid closest to the tear duct, and smaller holes are spaced apart in a portion of the stencil to be applied at a portion of the user’s eyelid away from the tear duct as best shown in Figures 4G).
Regarding claim 13, Butcher discloses the stencil of claim 1 wherein the membrane is formed of a material to allow marking thereon of a body reference point such as a face center line (refer to Paragraph [0028] which states various materials from which the membrane may be formed, each of which allow marking thereon, wherein the marking can be a body reference point such as a face center line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Lawson (US20060249173).
Regarding claims 10 and 12, Butcher discloses the stencil of claim 1, as applied above.  Butcher does not explicitly disclose wherein the form of the bodily feature has the shape of an eyebrow or a portion thereof or has the shape of a lip or a portion thereof; however, Butcher does disclose that “modifications of the above mentioned stencils as disclosed herein may be combined to form kits that facilitate the application of eye makeup layers to different and or overlapping areas of the eye area” (refer to Paragraph [0071]), thereby demonstrating that the stencils can be modified to treat different areas of a user’s face and it is well-known to apply makeup to a user’s eyebrow in order to give the appearance of a fuller brow or to change the color of the brow and to apply cosmetic to a user’s lip in a pattern for decorative purposes or for changing the color of the lips.  Lawson discloses a similar stencil (refer to Figures 1A-8) for applying cosmetics to a user’s body, the stencil comprising a flexible membrane (refer to Paragraph [0015]) and having an indicia (outline of 13) formed therein, wherein the indicia is in the form of a human bodily feature such an eyebrow (refer to Figures 1A, 2A, 2B, 4A, 4B, 5-8) or a lip (refer to Figures 1B, 3A-3B, 4C), thereby demonstrating that it is well-known to provide stencils for applying cosmetic to the eyebrows and lips. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Butcher’s stencil to comprise a form of a bodily feature to be in the shape of an eyebrow or a portion thereof or in the shape of a lip or a portion thereof, as taught by Lawson, since it is well-known to apply cosmetic product to the lips and brows and providing a template for application to the lips and brows ensures repeatability in the application, thereby reducing rework.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (WO2015084835).
Regarding claim 11, Butcher discloses the stencil of claim 1, as applied above.  Butcher does not explicitly disclose wherein the form of the bodily feature has the shape of an eyeliner template or a portion thereof; however, Butcher does disclose that “modifications of the above mentioned stencils as disclosed herein may be combined to form kits that facilitate the application of eye makeup layers to different and or overlapping areas of the eye area” (refer to Paragraph [0071]), and further provides stencils that are used to apply eyeliner (refer to Paragraph [0044]).  Therefore it would have been obvious to one of ordinary skill in the art to modify Butcher’s stencil such that the form of the bodily feature has the shape  of an eyeliner template or a portion thereof, since Butcher demonstrates that stencils for applying eyeliner are well-known and since such a modification provides the advantage of ensuring that a user applies their eyeliner evenly on both eyes.    
Regarding claim 20, Butcher discloses the stencil of claim 1, as applied above.  Butcher’s indicia is pre-disposed on the stencil but does not explicitly disclose that the indicia is preprinted on the membrane; rather, Butcher describes the indicia as ‘cutouts’ (refer to Paragraph [0051]). Butcher does however provide other embodiments of stencils having a preprinted indicia (see Figures 6A-6B), thereby demonstrating that it is well-known to provide a stencil with preprinted indicia thereon.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Butcher’s stencil such that the indicia is preprinted, since Butcher demonstrates that preprinting indicia is a known alternative configuration. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 10 and 13 as anticipated by Chand (DE202013008900U1); Claims 1-2 and 10-13 as being anticipated by Corradine (GB487918); and Claim 2 as obvious over Chang (DE202013008900U1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/24/2022 regarding the 35 U.S.C. 102 rejection of claims 1-4, 6-9, 11, and 13 as anticipated by Butcher (WO2015084835) have been fully considered but they are not persuasive. 
Argument #1:
A person of ordinary skill in the art would have recognized that a ‘mesh like material’ as taught by Butcher, is expected to be comprised of a grid of wires or strands or other narrow material.  Such skilled person would, therefore, not expect the ‘mesh like material’ of Butcher to be a membrane, let alone be markable to allow custom indicia to be traced or printed onto the stencil.
Response #1:
Applicant appears to be incorporating a more narrow definition of the terms “membrane” and “markable” than what is required by the claim.  
Merriam-Webster defines membrane as “a thin sheet or layer”, no further structure is required by the term membrane and applicant’s specification does not provide a special meaning for the term.  Butcher therefore teaches a membrane since Butcher’s stencil is disclosed as comprising “various leaves which are thin” (refer to Paragraph [0024]), where “leaves” is synonymous with sheet or layer; additionally refer to Figures 5A-5B, wherein a plurality of leaves/sheets of templates are shown; Butcher’s stencil is additionally disclosed as being “flexible, pliable material such as but not limited to plastic, urethane, rubber, latex, cotton, nylon, silicon, etc. or a combination thereof” (refer to Butcher, Paragraph [0028]).  Thus, even though Butcher discloses a mesh-like material, by definition, this does not preclude the mesh-like material from also being a membrane, as long as the mesh-like material is in the form of a thin sheet or layer.  
Additionally, the term “markable” is defined by yourdictionary.com as “capable of being marked”.  Butcher’s stencils are fully capable of being marked, thereby being “markable”.  A mesh-like material does not preclude the template from being marked since the fibers forming the mesh are fully capable of accepting a marking media.  See for example, “Baltimore’s painted screens” youtube video cited in previous office action which describes screen painting, wherein a mesh-like material is shown to be marked with artist’s paint for cosmetic/decorative purposes.  Therefore Butcher discloses all of the limitations of amended claim 1 and thus, the 35 USC 102(a)(1) rejection of claims 1-4, 6-9, and 13 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799